Citation Nr: 0603385	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left scapular 
muscle area pain.

2.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The appellant had active duty for training in the U.S. Army 
Reserve from February to June 1984, and unverified periods of 
active duty for training (ADT) and inactive duty training 
(IDT) from June 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Appellant has moved and the 
Columbia, South Carolina RO now has jurisdiction of the 
claims file.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The appellant alleges that the disabilities claimed herein 
are related to her military duty with the U.S. Army Reserve 
in which she evidently had periods of unverified ADT and IDT.  
No copies of the appellant's service medical records are in 
the claims file.  The record indicates that neither the RO 
which initially handled this matter, nor the RO which 
received the transferred case, were able to obtain the 
appellant's service records despite numerous attempts to 
obtain them.

However, in the appellant's August 2002 written statement, 
she reported being injured during basic training at Fort 
Jackson, Columbia, South Carolina some time in 1984 and being 
put on sick call and hospitalized in a local medical 
facility.  In an October 2002 Request for Information (VA 
Form 3101), a service representative indicated that her 
period of active duty extended from February 1984 to June 
1984, after which appellant was transferred to the active 
Reserve.  In a May 2003 written statement, the appellant 
reports the injury in basic training occurred in January 
1984.  

The appellant subsequently furnished copies of her service 
personnel records when she filed her Substantive Appeal (VA 
Form 9) in this case in April 2004.  These records indicate 
that she entered basic training in February 1984 and began 
serving with the Army Reserves in May 1984.

The appellant identified the two Reserve units in which she 
served.  According to a December 1986 Request for Reserve 
Component Assignment or Attachment, she served with the 991st 
Transportation Company (or Heavy Truck Unit) in Salisbury, 
North Carolina from 1984 to January 1987, and sought transfer 
to the 3220th U.S. Army Garrison in West Palm Beach, Florida  
33406 for the period from January 1987 to January 1990.  She 
also submitted copies of rosters for the Florida reserve unit 
in which the appellant is listed under her married name (the 
middle A.K.A. above) at the time she served in the Florida 
reserve unit.

Both the North Carolina and Florida addresses for the Reserve 
units that appellant provided in April 2004 differ from the 
addresses the RO used in its earlier records request.

In addition, both ROs sent requests for records to the 
National Personnel Records Center in St. Louis, Missouri.  In 
each case, the response was negative.  Equally unsuccessful 
was a May 2003 request directed to the U.S. Army Reserve 
Personnel Center (AR-PERSCOM) in St. Louis.

The inquiry must not end here, for the appellant's service 
medical records are records of a Federal agency and the VA 
must assist her in obtaining information from such a source.  
The most likely source of this information is the last 
reserve unit in which she served, the 3220th U.S. Army 
Garrison in West Palm Beach, Florida, or the U.S. Army 
Reserve Personnel Center (AR-PERSCOM) in St. Louis, Missouri.  
Attempts should be made providing her first married name. 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include, but are not 
limited to, military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c)(2).  
All efforts to obtain these service medical records should be 
documented.

In addition, there is another problem with the record.  The 
Appointment of Veterans Service Organization As Claimant's 
Representative (VA Form 21-22) in the claims file and dated 
May 2002 lists the North Carolina Division of Veterans 
Affairs as the appellant's representative.  However, in 
February 2003, the case was transferred to the RO in 
Columbia, South Carolina, where she now resides.  In May 
2004, a representative of the South Carolina Division of 
Veterans Affairs signed a Statement of Accredited 
Representative in Appealed Case (VA Form 646), but a valid 
power of attorney is not in the file.

The Board observes that additional due process requirements, 
to include affording the veteran a VA examination, may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2005) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Accordingly, the case is remanded for the following actions:

1.  The RO should confirm the appellant's 
accredited representative.  The RO must give the 
appellant an opportunity to appoint a new service 
representative, to include a national organization 
of one from the state in which she now resides.  

2.  The RO should contact the headquarters or 
administrative offices of the 3220th U.S. Army 
Garrison at 3181 Gunclub Rd., West Palm Beach, FL  
33406, as well as the headquarters or 
administrative offices of the 991st Transportation 
Company (Heavy Truck Unit) at 1835 Salisbury Blvd. 
West, Salisbury, NC  28144-6378, and request all 
the appellant's service records and service medical 
records under her maiden name and her name during 
her first marriage (set forth in the A.K.A. 
provisions at the top of the page).  The RO should 
also request verification of the appellant's 
periods of active and inactive duty for training.

3.  If warranted, the RO should contact the 
National Personnel Records Center to obtain the 
appellant's service medical records: 1) from 
February to May 1984, when the appellant was 
stationed at Fort Jackson, South Carolina and Fort 
Harrison, Indiana; 2) from May 1984 to January 
1987, when the appellant was attached to the 991st 
Transportation Company in North Carolina; and 3) 
from January 1987 to January 1990, when the 
appellant was assigned to the 3220th U.S. Army 
Garrison in West Palm Beach, Florida.  The RO 
should request all the appellant's service records 
under her maiden name and her name during her first 
marriage.

4.  Further, the RO must contact the U.S. Army 
Reserve Personnel Center in St. Louis in an attempt 
to obtain the appellant's service medical records 
under her maiden name and her name during her first 
marriage.  All inquiries must be clearly documented 
in the claims folder.  In addition, all responses 
must be associated with the appellant's claims 
folder, to include any negative responses.

5.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for left 
scapular muscle area pain and for a back injury.  
If the benefits sought on appeal remain denied, the 
veteran and her representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the April 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

